 Case 2:18-cv-00650-RAJ-LRL Document 1 Filed 12/07/18 Page 1 of 7 PageID# 1



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF VIRGINIA
                                         NORFOLK DIVISION

FINANCIAL PACIFIC LEASING, INC.                         *
3455 344TH WAY, SUITE 300
FEDERAL WAY, WASHINGTON 98001,                          *

                  PLAINTIFF,                            *

V.                                                      *       CASE NO.:

THOMAS W. JONES, JR.                                    *
d/b/a LJ CONSULTANTS & HAULING
620 MCROWLAND WAY                                       *
CHESAPEAKE, VIRGINIA 23320,
                                                        *
AND
                                                        *
THOMAS W. JONES, JR.
620 MCROWLAND WAY                                       *
CHESAPEAKE, VIRGINIA 23320,
                                                        *
                  DEFENDANTS.
     *       *      *     *             *       *   *       *      *        *      *       *          *


                                                COMPLAINT

         Plaintiff, Financial Pacific Leasing, Inc. (“Financial Pacific”), by its attorneys, hereby

sues defendants Thomas W. Jones, Jr. d/b/a LJ Consultants & Hauling (“LJ Consultants”) and

Thomas W. Jones, Jr. (together, the “Defendants”), and for its causes of action states:




Jeremy S. Friedberg, VSB No. 40228
Gordon S. Young, VSB No. 68822
Friedberg PC
10045 Red Run Boulevard, Suite 160
Baltimore, Maryland 21117
(410) 581-7400
(410) 581-7410 (facsimile)
jeremy@friedberg.legal
gordon.young@friedberg.legal

Attorneys for Financial Pacific Leasing, Inc.

272934
 Case 2:18-cv-00650-RAJ-LRL Document 1 Filed 12/07/18 Page 2 of 7 PageID# 2



                                              PARTIES

         1.     Plaintiff Financial Pacific is a corporation organized under the laws of the State of

Washington, with its principal place of business located in Federal Way, Washington. Financial

Pacific is qualified to do business in Virginia.

         2.     Defendant LJ Consultants is a sole proprietorship doing business in the

Commonwealth of Virginia, with its principal place of business located in Chesapeake, Virginia.

         3.     Mr. Jones, defendant, is an individual residing in Chesapeake, Virginia, and is a

guarantor of LJ Consultants’ obligations to Financial Pacific.

                                     JURISDICTION AND VENUE

         4.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332.

Plaintiff Financial Pacific is a citizen of Washington, and the Defendants are citizens of Virginia.

All issues of law and fact are among citizens of different states.

         5.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and (2) because all

Defendants reside in this district and a substantial part of the events giving rise to Financial

Pacific’s claims occurred in this district.

         6.     The amount in controversy exceeds $75,000.00, exclusive of interest, costs and

attorneys’ fees.

                                 FACTS COMMON TO ALL COUNTS

         7.     Pursuant to an Equipment Finance Agreement dated June 14, 2017 (the

“Agreement”), LJ Consultants obtained financing from Financial Pacific to acquire one (1) 2010

John Deere model 120D, serial number 1FF120DXJA0037264, together with any replacement

parts, additions or accessories now or hereafter incorporated in or affixed thereto and all income




272934                                             2
 Case 2:18-cv-00650-RAJ-LRL Document 1 Filed 12/07/18 Page 3 of 7 PageID# 3



and proceeds thereof (collectively, the “Collateral”). A copy of the Agreement is attached as

Exhibit 1 and incorporated herein.

         8.    To induce Financial Pacific to provide purchase money financing for the

Collateral to LJ Consultants, and as additional security therefor, Mr. Jones executed a Guarantee

(the “Guaranty”) in favor of Financial Pacific, whereby he absolutely and unconditionally

guaranteed the payment and performance of LJ Consultants’ obligations to Financial Pacific

under the Agreement. A copy of the Guaranty is attached as Exhibit 2 and incorporated herein.

         9.    Financial Pacific evidenced its interest in the Collateral by filing a financing

statement with the Virginia State Corporation Commission on June 28, 2017. A copy of the

financing statement is attached as Exhibit 3 and incorporated herein.

         10.   LJ Consultants breached the terms of the Agreement by, among other things,

failing to make payments to Financial Pacific when and as due.

         11.   As a result of LJ Consultants’ breach, Financial Pacific accelerated all amounts

due under the Agreement and demanded payment from LJ Consultants. Despite demand, LJ

Consultants failed to pay Financial Pacific the amounts owed under the Agreement.

         12.   Financial Pacific notified Mr. Jones of LJ Consultants’ default under the

Agreement and demanded that he perform as promised under the Guaranty.

         13.   Mr. Jones defaulted under the Guaranty by failing and refusing to pay or perform

thereunder, despite Financial Pacific’s demand that he pay the obligations of LJ Consultants

owed to Financial Pacific.

         14.   As a direct and proximate result of the breaches of the Agreement and the

Guaranty by LJ Consultants and Mr. Jones, respectively, Financial Pacific has suffered injury in

the amount of $93,758.75 as of October 30, 2018, plus reasonable attorneys’ fees, interest, costs



272934                                           3
 Case 2:18-cv-00650-RAJ-LRL Document 1 Filed 12/07/18 Page 4 of 7 PageID# 4



of this action, and other expenses incurred by Financial Pacific in enforcing its rights under the

Agreement and the Guaranty.

         15.    The fair market value of the Collateral is $39,000.00, assuming average wear and

tear.

         16.    Financial Pacific’s economic injury increases so long as the obligations owed by

the Defendants remain unpaid.

                                         COUNT I
                        (BREACH OF CONTRACT AGAINST LJ CONSULTANTS)

         17.    Financial Pacific incorporates each of the averments of the foregoing paragraphs

of this Complaint as if such averments were set forth in full and at length in this Count I.

         18.    LJ Consultants defaulted on its obligations to Financial Pacific under the

Agreement by, among other things, failing to make payments to Financial Pacific when and as

due, despite demand therefor.

         19.    LJ Consultants failed and refused to pay the amounts owing to Financial Pacific

under the Agreement.

         20.    LJ Consultants’ default under the Agreement has injured Financial Pacific in the

amount of $93,758.75 as of October 30, 2018, plus reasonable attorneys’ fees, interest, costs of

this action, and other expenses incurred by Financial Pacific in enforcing its rights under the

Agreement.

         WHEREFORE, plaintiff Financial Pacific Leasing, Inc. respectfully requests that this

Court enter an order:

                A.      Granting judgment in its favor and against Defendant Thomas W. Jones,

                        Jr. d/b/a LJ Consultants & Hauling, jointly and severally with co-

                        defendant Thomas W. Jones, Jr., in the amount of $93,758.75, plus


272934                                           4
 Case 2:18-cv-00650-RAJ-LRL Document 1 Filed 12/07/18 Page 5 of 7 PageID# 5



                        reasonable attorneys’ fees, interest, costs of this action, and other expenses

                        incurred by Financial Pacific in enforcing its rights under the Agreement;

                        and

                B.      Granting such other and further relief as this cause may require.

                                        COUNT II
                          (BREACH OF CONTRACT AGAINST MR. JONES)

         21.    Financial Pacific incorporates each of the averments of the foregoing paragraphs

of this Complaint as if such averments were set forth in full and at length in this Count II.

         22.    The Guaranty contains Mr. Jones’s unconditional and absolute agreement to pay

and perform all obligations owed by LJ Consultants to Financial Pacific under the Agreement.

         23.    LJ Consultants defaulted upon its obligations to Financial Pacific under the

Agreement as set forth above.

         24.    Mr. Jones failed and refused, despite demand, to pay the outstanding obligations

of LJ Consultants owed to Financial Pacific and therefore is in breach of the Guaranty.

         25.    As a result of Mr. Jones’s breach of the Guaranty, Financial Pacific has suffered

damages in the amount of $93,758.75 as of October 30, 2018, plus reasonable attorneys’ fees,

interest, costs of this action, and other expenses incurred by Financial Pacific in enforcing its

rights under the Agreement and the Guaranty.

         WHEREFORE, plaintiff Financial Pacific Leasing, Inc. respectfully requests that this

Court enter an order:

                A.      Granting judgment in its favor and against Defendant Thomas W. Jones,

                        Jr., jointly and severally with co-defendant Thomas W. Jones, Jr. d/b/a LJ

                        Consultants & Hauling, in the amount of $93,758.75, plus reasonable

                        attorneys’ fees, interest, costs of this action, and other expenses incurred


272934                                            5
 Case 2:18-cv-00650-RAJ-LRL Document 1 Filed 12/07/18 Page 6 of 7 PageID# 6



                        by Financial Pacific in enforcing its rights under the Agreement and the

                        Guaranty; and

                B.      Granting such other and further relief as this cause may require.

                                          COUNT III
                        (PETITION IN DETINUE AGAINST LJ CONSULTANTS)

         26.    Financial Pacific incorporates each of the averments of the foregoing paragraphs

of this Complaint as if such averments were set forth in full and at length in this Count III.

         27.    The Agreement entitles Financial Pacific to immediate possession of the

Collateral upon LJ Consultants’ default.

         28.    Due to LJ Consultants’ breach of the Agreement, it is in default thereof, and, as a

result, Financial Pacific is entitled to immediate possession of the Collateral.

         29.    Financial Pacific demanded that LJ Consultants surrender possession of the

Collateral, which demand LJ Consultants refused.

         30.    LJ Consultants unjustly detains the Collateral without authorization or permission

of Financial Pacific and despite Financial Pacific’s demand for its return.

         31.    As a direct and proximate result of LJ Consultants’ unjust detention of the

Collateral, Financial Pacific has suffered and will continue to suffer injury in the amount of

$39,000.00, plus pre- and post-judgment interest, attorneys’ fees, costs of this action, and other

costs and expenses incurred by Financial Pacific in enforcing its rights under the Agreement.

         WHEREFORE, plaintiff Financial Pacific Leasing, Inc. respectfully requests that this

Court enter an order:

                A.      Granting Financial Pacific’s Petition in Detinue for seizure of the

                        Collateral;




272934                                            6
 Case 2:18-cv-00650-RAJ-LRL Document 1 Filed 12/07/18 Page 7 of 7 PageID# 7



           B.    Directing the United States Marshal to seize the Collateral and return it to

                 the possession of Financial Pacific or its duly authorized agent;

           C.    Granting judgment in Financial Pacific’s favor and against Defendant

                 Thomas W. Jones, Jr. d/b/a LJ Consultants & Hauling in the amount of

                 $39,000.00 for its unjust detention of the Collateral;

           D.    Requiring Defendant Thomas W. Jones, Jr. d/b/a LJ Consultants &

                 Hauling to pay Financial Pacific the costs and expenses it incurred in

                 bringing and prosecuting this action, including its attorneys’ fees; and

           E.    Granting such other and further relief as is appropriate under the

                 circumstances.


                                               /s/ Gordon S. Young
                                        Jeremy S. Friedberg, VSB No. 40228
                                        Gordon S. Young, VSB No. 68822
                                        Friedberg PC
                                        10045 Red Run Boulevard, Suite 160
                                        Baltimore, Maryland 21117
                                        (410) 581-7400
                                        (410) 581-7410 (facsimile)
                                        jeremy@friedberg.legal
                                        gordon.young@friedberg.legal

                                        Attorneys for Financial Pacific Leasing, Inc.




272934                                     7
